DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s amendment and request for continued examination filed 02/23/2021.  Claims 1-22 and 25-31 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 10-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. (U.S. 2005/0285793 A1).

Claim 1, Sugar teaches:
A method for facilitating a determination of a location of a user equipment (UE) in a wireless system (Sugar, Fig. 16, Paragraph [0102], The device located, i.e. the target device, is a user equipment (UE).), the method comprising: 
determining when positioning reference signals between the UE and a node of one or more nodes of the wireless system are available for use in a first mode of operation (Sugar, Paragraph [0102], Determining the location of a target device 100 based on receiving reference signals from each access WLAN AP 910(1)-910(4) and the target device 100 is a first mode of operation.  In this mode of operation, the mobile device 900 is able to distinguish between signals from the WLAN Aps 910 and the target device 100.), wherein the node is in a fixed location (Sugar, Paragraph [0102], The term “fixed location” is interpreted as the node having a reference or known position.  The reference devices 910(1)-910(4) have known positions and are therefore functionally equivalent to nodes having fixed locations.); 
determining when non-positioning specific reference signals between the UE and the node are available for use in a second mode of operation (Sugar, Paragraph [0104], When the mobile sensor device 900 performs the discrimination process, i.e. a second mode of operation, the mobile sensor device 900 determines a MAC address from the received and demodulated transmission, i.e. a non-positioning specific reference signal.); 
selecting the first mode of operation only or the second mode of operation only as a mode of operation of the wireless system based at least on available reference signals (Sugar, Paragraphs [0102] and [0104], The mobile sensor uses both the collection of reference signals and the discrimination process to determine the location of a target device.  It would have been obvious to one of ordinary skill in the art for the position determining in Paragraph [0102] and the discrimination process of Paragraph [0104] to be performed independently of each other, i.e. “first mode of operation only or the second mode of operation only”.  Such a modification would not render the invention ); 
utilizing the selected mode of operation to collect a snap-shot of signals received from the UE (Sugar, Paragraph [0110], The mobile sensor device 900 can display an RSS snapshot associated with received RF energy from a signal source.), the snap-shot including available reference signals in a digital format (Sugar, Paragraph [0108], The snapshot buffer 928 stores digital samples of received downconverted RF energy.); 
sending the snap-shot to a processor of the wireless system (Sugar, Paragraph [0109], The data processing system 950 of mobile sensor device 900 processes data and displays the corresponding position data on the display.); and 
processing the location of the UE in the wireless network infrastructure based on the snap-shot (Sugar, Paragraph [0109], The data processing system 950 of mobile sensor device 900 processes data and displays the corresponding position data on the display.).
Sugar does not specifically teach:
A wireless network infrastructure.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the mobile sensor device 900 with a central server (see Sugar, Fig. 1: 400).  The central server is capable of performing a position estimation process 420 (see Sugar, Paragraph [0028]), therefore, such a modification would not render the invention inoperable for its intended function of locating a target device, and would thus yield predictable results.

Claim 3, Sugar further teaches:
The UE is configured to communicate with a locate server unit (LSU) included in the wireless network infrastructure (Sugar, Fig. 1: 410) and processing the location is performed within the LSU (Sugar, Paragraph [0028], The processor 410 executes the position estimation process 420, which estimates the position of a target device (see Sugar, Paragraph [0070]), and therefore the processor 410 is functionally equivalent to a locate server unit (LSU).).

Claim 4, Sugar further teaches:
A plurality of UE are connected to the wireless system (Sugar, Fig. 14: TD1, TD2), and wherein processing includes calculating the location of each UE among the plurality of UE (Sugar, Paragraph [0104], It would have been obvious to one of ordinary skill in the art for the mobile sensor 900 to be capable of determining the location of each target device individually by utilizing its discrimination process to determine which signals are interfering with the signals of its target device.  In the modification of Sugar, the server 400 (see Sugar, Fig. 1) would be utilized to perform the location determination.).

Claim 7, Sugar further teaches:
The positioning reference signals include position reference signals (PRS) (Sugar, Paragraph [0102], The transmitted reference signals for determining the position of a target device are functionally equivalent to position reference signals (PRS).).

Claim 10, Sugar further teaches:
The snap-shot is in a time domain (Sugar, Paragraph [0093], The snapshot buffer stores raw digital signal samples recorded over time, which are in a time domain.).

Claim 11, Sugar further teaches:
The snap-shot is in a frequency domain (Sugar, Paragraphs [0092-0093], The received signals occur in the frequency band, which are in a frequency domain.).

Claim 12, Sugar further teaches:
The snap-shot is a set of resource elements (Sugar, Paragraph [0093], The snapshot buffer stores raw digital signal samples, which are resource elements.).

Claim 13, Sugar further teaches:
The snap-shot only includes the non-positioning reference signals when the wireless network neither includes nor enables the positioning reference signals (Sugar, Paragraph [0104], It would have been obvious to one of ordinary skill in the art for the system in Sugar to be capable of including a plurality of RF energy, i.e. the non-positioning reference signals, but none of the signals from the target device, i.e. the wireless network does not include or enables the positioning reference signals.  For example, if the target device is not emitting a signal due to system failure, being removed from the area, etc.).

Claim 14, Sugar further teaches:
The selected mode of operation is further based on network parameters, and wherein the network parameters include one or more of hearability, throughput, compatibility, and emitter IDs (Sugar, Paragraph [0104], The mobile sensor device obtains measurements based on received signals, i.e. throughput and/or compatibility.  The ability of the mobile sensor device to receive the signals indicates throughput and compatibility with the mobile sensor device.).

Claim 15, Sugar further teaches:
The wireless network infrastructure includes a locate server unit (LSU) (Sugar, Fig. 1: 410, In the modification of Sugar, the server 400 of Fig. 1 is incorporated into the system of Fig. 16.), and wherein each node and each UE are configured to communicate with the locate server unit (LSU) (Sugar, Paragraphs [0027-0028], The server 400 receives signals from sensors 200-230, which correspond to AP 910(1)-910(4) of Fig. 16, as well as target device 100, which corresponds with target device 100 of Fig. 16, for executing the position estimation process 420.).

Claim 18, Sugar further teaches:
Processing includes processing the location of the UE based one or more of a neighboring cell list, a UE identifier, one or more time stamps, tower and tower antenna information, serving cell information, neighboring cell information, sector and sector antenna information, a reference signal(s) bandwidth, configuration information, and system frame numbers (Sugar, Paragraph [0120], One example of data that is accessible when determining the location of a target device is the determination of signal bandwidth and frequency from the device.).

Claim 21, Sugar further teaches:
The wireless network infrastructure includes a locate server unit (LSU) (Sugar, Fig. 1: 410, In the modification of Sugar, the server 400 of Fig. 1 is incorporated into the system of Fig. 16.), and wherein processing the location of the UE is performed at the LSU, the one or more nodes, or split between the LSU and the one or more nodes (Sugar, Paragraphs [0027-0028], The server 400 receives signals from sensors 200-230, which correspond to AP 910(1)-910(4) of Fig. 16, as well as target device 100, which corresponds with target device 100 of Fig. 16, for executing the position estimation process 420.).

Claims 2, 5-6, 8-9, 16-17, 19-20, 22, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. (U.S. 2005/0285793 A1) in view of Siomina et al. (U.S. 2012/0258729 A1).

Claim 2, Sugar does not specifically teach:
Sending to the wireless network infrastructure one or more of a timing difference between Rx sub-frames and Tx sub-frames received from the UE and a time advance (TA) measurement by a serving cell to the UE.
Siomina teaches:
A time advance (TA) measurement by a serving cell to the UE (Siomina, Paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Sugar by integrating the teaching of a timing advance measurement positioning method as taught by Siomina.
The motivation would be to use a known method of positioning that does not suffer from low detection performance and other inaccuracies (see Siomina, Paragraphs [0006-0007]).

Claim 5, Sugar does not specifically teach:
Processing includes calculating the location of the UE with one or more of a SUPL server, an E-SMLC server, and a LCS (LoCation Services) system.
Siomina teaches:
Processing includes calculating the location of the UE with one or more of a SUPL server, an E-SMLC server, and a LCS (LoCation Services) system (Siomina, Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Sugar by integrating the teaching of an LCS server as taught by Siomina.


Claim 6, Sugar does not specifically teach:
One or more of the SUPL server, the E-SMLC server, and the LCS (LoCation Services) system are in communication with a locate server unit (LSU).
Siomina teaches:
One or more of the SUPL server, the E-SMLC server, and the LCS (LoCation Services) system are in communication with a locate server unit (LSU) (Siomina, Paragraph [0024], The LCS client and target are in communication with the LCS server, which is functionally equivalent to a locate server unit (LSU).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Sugar by integrating the teaching of an LCS server as taught by Siomina.
The motivation would be to utilize a key element of a positioning system that is capable of processing and determining the location of a device (see Siomina, Paragraph [0024]).

Claim 8, Sugar does not specifically teach:
The non-positioning specific reference signals include sounding reference signals (SRS) or cell-specific reference signals (CRS).
Siomina teaches:
The non-positioning specific reference signals include sounding reference signals (SRS) or cell-specific reference signals (CRS) (Siomina, Paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify some of the RF signals transmitted in Sugar to be CRS signals as taught by Siomina.


Claim 9, Sugar does not specifically teach:
The non-positioning reference signals include cell- specific reference signals (CRS).
Siomina teaches:
The non-positioning reference signals include cell- specific reference signals (CRS) (Siomina, Paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify some of the RF signals transmitted in Sugar to be CRS signals as taught by Siomina.
The motivation would be to allow for all transmitters to simultaneously transmit by utilizing the advantages of CRS signals or other signals that enable transmitting on orthogonal resources (see Siomina, Paragraph [0014]).

Claim 16, Sugar does not specifically teach:
The location is based on one or more angles of arrival and lines of bearing or a combination thereof.
Siomina teaches:
The location is based on one or more angles of arrival and lines of bearing or a combination thereof (Siomina, Paragraph [0061], The combination includes angles of arrival but not lines of bearing.).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate angles of arrival as taught by Siomina in the determining of a location of a UE as taught by Sugar.


Claim 17, Sugar teaches:
Wherein sending includes sending each of the snap-shots to the wireless network infrastructure, and wherein processing includes processing the location of the UE based on one or more of the snap-shots (Sugar, Paragraphs [0027-0028], The sensor and target device signals are sent to the processor 420 of server 400 for executing the position estimation process 420.  It is noted that a snapshot is a collection of reference signals in digital form (see Sugar, Paragraph [0110]).).
Sugar does not specifically teach:
Utilizing includes collecting one snap-shot from each of two or more tower antennas in the wireless system.
Siomina teaches:
Two or more tower antennas in the wireless system (Siomina, Fig. 9: RBS1-RBS3 112, Each base station represents a tower having at least one antenna (see Siomina, Fig. 1).).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate two or more tower antenna as taught by Siomina into the system taught by Sugar.
The motivation would be to include enough transmitting devices to serve each UE (see Siomina, Paragraph [0055]).

Claim 19, Sugar teaches:
Wherein sending includes sending each of the snap-shots to the wireless network infrastructure, and wherein processing includes processing the location of the UE based on one or more of the snap-shots (Sugar, Paragraphs [0027-0028], The sensor and target device signals are sent to ).
Sugar does not specifically teach:
Utilizing includes collecting one snap-shot from each of two or more MIMO antennas in the wireless system.
Siomina teaches:
Two or more MIMO antennas in the wireless system (Siomina, Fig. 4, Paragraph [0046], The MIMO scheme may utilize at least two or four antenna ports.).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate two or more MIMO antenna as taught by Siomina into the system taught by Sugar.
The motivation would be to include MIMO signals that are used to reduce the interfering effect on other spatially multiplexed signals (see Siomina, Paragraph [0064]).

Claim 20, Sugar in view of Siomina further teaches:
The location is based on one or more angles of arrival and lines of bearing, or a combination thereof (Siomina, Paragraph [0061], The combination includes angles of arrival but not lines of bearing.  One angle of arrival is not enough, so multiple AoAs are used.).

Claim 22, Sugar teaches:
A method for facilitating determination of a location of a user equipment (UE) in a wireless system (Sugar, Fig. 16, Paragraph [0102], The device located, i.e. the target device, is a user equipment (UE).), the method comprising: 
receiving one or more available reference signals (Sugar, Paragraph [0102], Receiving reference signals from each access WLAN AP 910(1)-910(4) and the target device is a first mode of operation.) and a type of the available reference signals determines a mode of operation of the UE (Sugar, Paragraph [0102], Determining the location of a target device 100 based on receiving reference signals from each access WLAN AP 910(1)-910(4) and the target device 100 is a first mode of operation.  In this mode of operation, the mobile device 900 is able to distinguish between signals from the WLAN Aps 910 and the target device 100.), wherein the node is in a fixed location (Sugar, Paragraph [0102], The term “fixed location” is interpreted as the node having a reference or known position.  The reference devices 910(1)-910(4) have known positions and are therefore functionally equivalent to nodes having fixed locations.); 
generating a snap-shot of each of the one or more received available reference signals (Sugar, Paragraph [0110], The mobile sensor device 900 can display an RSS snapshot associated with received RF energy from a signal source.) in a digital format (Sugar, Paragraph [0108], The snapshot buffer 928 stores digital samples of received downconverted RF energy.), wherein the available reference signals include positioning reference signals only when positioning reference signals are available or non-positioning specific reference signals only when non-positioning specific reference signals are available (Sugar, Paragraphs [0102] and [0104], The mobile sensor uses both the collection of reference signals and the discrimination process to determine the location of a target device.  It is noted that either positioning reference signals or non-positioning specific reference signals is required.), and wherein each snap-shot is based on the mode of operation (Sugar, Paragraph [0110], The mobile sensor device 900 can display an RSS snapshot associated with received RF energy from a signal source.); 
sending each snap-shot to a processor of the wireless system for determining of the location of the UE based on each snap-shot (Sugar, Paragraph [0109], The data processing system 950 of mobile sensor device 900 processes data and displays the corresponding position data on the display.).
Sugar does not specifically teach:
Receiving one or more available reference signals at the UE based on a connection between the UE and a node among one or more nodes of the wireless system, and 
a wireless network infrastructure.
As per the limitation of a wireless network infrastructure, it would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the mobile sensor device 900 with a central server (see Sugar, Fig. 1: 400).  The central server is capable of performing a position estimation process 420 (see Sugar, Paragraph [0028]), therefore, such a modification would not render the invention inoperable for its intended function of locating a target device, and would thus yield predictable results.
Siomina teaches:
Receiving one or more available reference signals at the UE for determining of the location of the UE (Siomina, Paragraph [0058]) based on a connection between the UE and a node among one or more nodes of the wireless system (Siomina, Fig. 9: 112, Paragraph [0057], The location of the UE-A 120 is based on serving nodes 112.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Sugar by integrating the teaching of determining the location of a UE by receiving reference signals at the UE, as taught by Siomina.
The motivation would be to utilize a combination of methods and data to form an accurate method of determining UE location (see Siomina, Paragraph [0027]). 

Claim 25, Sugar in view of Siomina further teaches:
The available reference signals include one or more of position reference signals (PRS), cell-specific reference signals (CRS), and sounding reference signals (SRS) (Siomina, Paragraph [0014]).

Claim 26, Sugar in view of Siomina further teaches:
Each snap-shot is in one of a time domain (Sugar, Paragraph [0093], The snapshot buffer stores raw digital signal samples recorded over time, which are in a time domain.), a frequency domain, and a resource element.

Claim 27, Sugar in view of Siomina further teaches:
The snap-shot is further based on network parameters including one or more of hearability, throughput, compatibility, and emitter IDs (Sugar, Paragraph [0104], The mobile sensor device obtains measurements based on received signals, i.e. throughput and/or compatibility.  The ability of the mobile sensor device to receive the signals indicates throughput and compatibility with the mobile sensor device.).

Claim 28, Sugar in view of Siomina further teaches:
Sending includes interfacing with a locate server unit (LSU) to split responsibility for determining the location of the UE with the LSU ().

Claim 29, Sugar in view of Siomina further teaches:
Sending includes interfacing with the one or more nodes and a locate server unit (LSU) to split responsibility for determining the location of the UE with the one or more nodes and the LSU (Sugar, Paragraphs [0027-0028], The server 400 receives signals from sensors 200-230, which correspond to AP 910(1)-910(4) of Fig. 16, as well as target device 100, which corresponds with target device 100 of Fig. 16, for executing the position estimation process 420.  It would have been obvious to one of ordinary skill in the art for the server 400 and/or the mobile sensor device 900, which are both capable of determining the location of the UE, to determine the location of the UE, effectively splitting the responsibility.).

Claim 30, Sugar in view of Siomina further teaches:
Obtaining one or more of a timing difference between Rx sub-frames and Tx sub- frames received from the UE and a time advance (TA) measurement (Siomina, Paragraph [0005]); and 
sending one or more of the one or more timing difference and the TA measurement to the wireless network infrastructure (Sugar, Paragraphs [0027-0028], In the combination of Sugar in view of Siomina, the server 400 performs processing of the collected data.).

Claim 31, Sugar in view of Siomina further teaches:
Obtaining antenna port mapping information (Siomina, Fig. 4, Paragraph [0014]); 
sending the antenna port mapping information to the wireless network infrastructure (Sugar, Paragraphs [0027-0028], In the combination of Sugar in view of Siomina, the server 400 performs processing of the collected data.).

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument on Pages 7-8 regarding the cited references failing to teach Applicant’s amended limitation of “the node is in a fixed location”, the Examiner respectfully disagrees.  Applicant interprets the claimed “node” to be the “mobile sensor device 900” of Sugar, however, the rejection interprets the reference devices 910(1)-910(4) as nodes of a plurality of nodes.  The claims do not inherently or explicitly define “the node” to be equivalent to only the “mobile sensor device 900” of Sugar and therefore the Applicant’s argument is not persuasive.
In response to the Applicant’s argument on Pages 8-9 that the cited references fail to teach that the second mode of operation collects a snapshot of the signals received from the UE, the Examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JAMES J YANG/Primary Examiner, Art Unit 2683